 



Exhibit 10.36

         
 
  Microsoft Corporation   Tel 425 882 8080
 
  One Microsoft Way   Fax 425 936 7329
 
  Redmond, WA 98052-6399   http://www.microsoft.com/

(MICROSOFT LOGO) [f26782f2678201.gif]
November 7, 2006
Novell, Inc.
404 Wyman
Waltham, MA USA 02451

Attention:   Joseph A. LaSala, Jr.,
Senior Vice President and General Counsel

                    Re: Patent Cooperation Agreement
Dear Joe:
     We wish to confirm that the attached form of Patent Cooperation Agreement
(“PCA”), which incorporates corrections to the form of PCA executed on
November 2, 2006, constitutes the Patent Cooperation Agreement between Microsoft
Corporation and Novell, Inc. dated as of November 2, 2006. The form of PCA
executed on November 2 shall be of no force or effect.
     Please sign below to indicate your agreement with the foregoing.

                  Sincerely,    
 
                MICROSOFT CORPORATION    
 
           
 
  By:   /s/ Bradford L. Smith
 
   
 
  Title:   Sen. VP & Gen. Counsel    
 
           
 
                MICROSOFT LICENSING, GP    
 
           
 
  By:   /s/ Joel Freedman    
 
           
 
  Title:   Vice President    
 
           

          NOVELL, INC.    
 
       
By:
  /s/ Joseph A. LaSala, Jr.
 
   
Title:
  SVP, GENERAL COUNSEL & SECRETARY
 
   
 
       

          Microsoft Corporation is an equal opportunity employer.

